Citation Nr: 0402775	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder has been received. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had active duty from January 15, 1964 to 
October 2, 1964.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
decision of the Department of Veterans Affairs (VA) 
Nashville, Tennessee Regional Office (RO) that denied the 
appellant's petition to reopen his claim of entitlement to 
service connection for a bilateral knee disorder.  

The Board notes that the appellant's claim for service 
connection for a bilateral knee disorder was originally 
denied in a January 1965 rating decision.  The appellant was 
notified the next month and did not appeal.  The RO continued 
the denial in a decision issued in February 1972.  This 
action represents the last final decision on any basis as to 
the issue of service connection for a bilateral knee 
disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the March 2003 Supplemental Statement of the Case (SSOC), 
the RO determined that new and material evidence had been 
submitted to reopen the appellant's claim of entitlement to 
service connection for a bilateral knee disorder, but 
continued to deny the claim on the merits.  Notwithstanding 
the RO's decision to reopen the claim, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been submitted, as set out on the title page.  

On May 6, 2003, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

Given the disposition of this appeal, the Board is remanding 
this case to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral knee disability was 
denied in a January 1965 rating decision on the basis that 
the disability existed prior to service and was not 
aggravated therein.  That decision was not appealed and it 
became final.

2.  A February 1972 decision continued the denial of the 
appellant's claim, and that decision was not appealed and it 
became final.  The February 1972 denial represented the last 
final denial on any basis.  

3.  Additional evidence submitted subsequent to the February 
1972 decision that denied the appellant's claim of 
entitlement to service connection for a bilateral knee 
disorder was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1972 RO decision that denied the appellant's 
claim of entitlement to service connection for a bilateral 
knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the February 1972 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for a bilateral knee disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000); 38 C.F.R. § 3.304 (2003); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a bilateral 
knee disorder.  After a review of the evidence of record, the 
Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The February 1972 RO decision, 
the last time the bilateral knee service connection claim was 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the February 
1972 RO action.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  (The appellant's claim to reopen was filed in April 
2001.))

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

At the time of the February 1972 denial, the claims file 
included medical evidence showing a diagnosis of internal 
derangement of the bilateral knees, with chondromalacia.  The 
specified basis for final disallowance of the appellant's 
claim of entitlement to service connection for a bilateral 
knee disorder was that the condition had existed prior to 
service and in the absence of a superimposed injury or 
disease, had not been aggravated during service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in February 1972 includes private 
medical records dated between 1977 and 2001, the reports of 
VA medical examinations conducted in December 2001, and 
various written statements from a private physician who 
treated the appellant.  One such written medical statement 
from a private physician is dated in April 2002, and 
indicates that the appellant had been a patient since 1977.  
The doctor noted that the appellant had injured both his 
knees playing basketball prior to service, and stated that 
the appellant "aggravated his knee injuries while serving in 
the U.S. Navy."  The doctor concluded that the appellant 
"has had disability because of his knees dating all the way 
back to his time in the service."

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration - 
whether the appellant had a pre-existing bilateral knee 
disorder that was aggravated to a permanent degree by service 
- and was not considered by the RO in its February 1972 
decision.  The evidence added to the record subsequent to the 
February 1972 unappealed denial provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.  

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that the appellant suffered aggravation of his pre-
existing bilateral knee disorder in service.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that at least some part of the appellant's 
bilateral knee pathology was made worse in service.  

The Board finds that the evidence submitted subsequent to the 
February 1972 RO decision provides relevant information as to 
the question of whether the appellant suffers from bilateral 
knee pathology that was aggravated during service; the Board 
therefore finds that the evidence cited above constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for a bilateral knee disorder.


ORDER

The claim for service connection for a bilateral knee 
disorder is reopened; to that extent only, the claim is 
granted.


REMAND

As decided above, new and material evidence has been found to 
reopen the appellant's claim of entitlement to service 
connection for a bilateral knee disorder.  Consequently, the 
issue must now be considered on a de novo basis, that is, it 
must be considered based upon all of the evidence of record, 
both new and old.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
knee disorder preexisted the appellant's entry into active 
military service in January 1964.  The RO also has not 
determined whether, if any current knee disorder did preexist 
service, there is clear and unmistakable evidence that the 
pre-existing knee disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the disease.

In addition, the Board notes that, while the case was in 
appellate status, the Court clarified the scope of the duty 
to assist provisions contained in the VCAA.  In particular, 
the Court has found that the provisions of 38 U.S.C.A. 
§ 5103(a) must be fulfilled satisfactorily before a case is 
ready for Board review.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

Also, in his substantive appeal, the appellant stated that he 
had been receiving disability benefits from the Social 
Security Administration since 1977 following his first major 
knee surgery.  No request has been made to that agency for 
any medical records that were developed in the course of 
considering the appellant's disability claim.  This must be 
done.  VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
Administrative Law Judge (ALJ), and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim.

2.  The RO should contact the appropriate 
Social Security Administration (SSA) 
office to obtain copies of the medical 
records associated with the appellant's 
1977 grant of SSA disability benefits and 
those upon which any continuing award was 
based.  If an ALJ decision was issued, a 
copy of that decision and the associated 
List of Exhibits should also be obtained.  
All of these records are to be associated 
with the claims file.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and SSA must provide a 
negative response if records are not 
available.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an examination 
to determine the nature, onset date and 
etiology of any knee pathology.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any knee disorder found.  
All necessary tests and studies should be 
conducted.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the onset of any 
current knee disorder is attributable to 
the veteran's period of military service.

The examiner should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a.)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
knee disorders, can it be concluded 
with clear and unmistakable 
certainty that each currently 
diagnosed knee disorder preexisted 
the appellant's entry into active 
military service in January 1964?  

(b.)  If any current left or right 
knee disorder did clearly preexist 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-existing knee disorder 
was not aggravated to a permanent 
degree in service beyond that which 
would be due to the natural 
progression of the disease?  

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report to 
the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  In that regard, a 
threshold determination must be made as to 
whether diagnosed right and left disorders 
pre-existed service, and if so, whether 
any such knee disorder was aggravated by 
service.  The holdings in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.  

6.  If a complete grant of the claim 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, §§ 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



